DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 10-11, 13-15, 18, 20 of U.S. Patent No. 11,375,277. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application Claim 1
US Pat. 11,375,277 Claim 1
A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
 A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
obtaining first media content from a media content server, wherein the first media content comprises a first portion, a second portion, and a third portion;

obtaining first media content from a media content server, wherein the first media content comprises a first portion, a second portion, and a third portion;
generating metadata associated with the second portion of the first media content based on content of the second portion of the first media content; 

generating metadata associated with the second portion of the first media content …based on content of the second portion of the first media content
providing the first media content and the metadata on a first broadcast channel to a media processor for presentation on a display; 

wherein the media processor presents the first portion of the first media content from the first broadcast channel on a display,
obtaining second media content from the media content server; providing the second media content on a second broadcast channel to the media processor for presentation on the display; 

obtaining second media content from the media content server; providing the second media content on a second broadcast channel to the media processor,
obtaining a targeted advertisement; and 
providing the targeted advertisement to the media processor, wherein the media processor presents the first portion of the first media content on the first broadcast channel, wherein the media processor terminates presentation of the first media content prior to presentation of the second portion of the first media content based on the metadata, wherein the media processor presents the second media content on the second broadcast channel, wherein the media processor terminates presentation of the second media content, wherein the media processor presents the targeted advertisement, wherein the media processor presents the third portion of the first media content on the first broadcast channel.
wherein the media processor terminates presentation of the first media content from the first broadcast channel prior to presentation of the second portion of the first media content based on the media content type indicated by the metadata and presents the second media content from the second broadcast channel on the display … wherein the media processor terminates presentation of the second media content on the second broadcast channel and presents the third portion of the first media content from the first broadcast channel on the display … providing a targeted advertisement to the media processor in response to receiving a third indication that first user-generated input indicates to present the third portion of the first media content, wherein the media processor presents the targeted advertisement prior to presenting the third portion of the first media content.


Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 11,375,277 it would have been obvious to modify claim 1 in Pat. 11,375,277 to get claim 1 in the instant application.
Claim 2 of the instant application corresponds to patented claim 3.
Claim 3 of the instant application corresponds to patented claim 1.
	Claim 4 of the instant application corresponds to patented claims 1, 5.

Claim 5 of the instant application corresponds to patented claim 6.
Claim 6 of the instant application corresponds to patented claim 7.
Claim 7 of the instant application corresponds to patented claims 1, 10.
Claim 8 of the instant application corresponds to patented claim 13.
Claim 9 of the instant application corresponds to patented claim 11.
Claim 10 of the instant application corresponds to patented claim 14.
Claim 11 of the instant application corresponds to patented claim 15.
Claim 12 of the instant application corresponds to patented claim 15.
Claim 13 of the instant application corresponds to patented claim 18.
Claim 14 of the instant application corresponds to patented claim 15.
Claim 15 of the instant application corresponds to patented claims 10,15.
Claim 16 of the instant application corresponds to patented claim 20.
Claim 17 of the instant application corresponds to patented claim 3.
Claim 18 of the instant application corresponds to patented claim 20.
Claim 19 of the instant application corresponds to patented claim 10.
Claim 20 of the instant application corresponds to patented claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. 2013/0347029) in view of Plotnick et al. (US Pub. 2013/0101272), herein referenced as Tang and Plotnick, respectively. 
	Regarding claim 1, Tang discloses “A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations ([0046], [0054], Figs. 3-4, i.e., cable system headend),, the operations comprising: 
obtaining first media content from a media content server, wherein the first media content comprises a first portion, a second portion, and a third portion ([0003]-[0006], [0022], [0054], [0068], [0072], i.e., a media asset is obtained from a media content sources, wherein the media asset includes a portion prior to an advertisement, an advertisement portion, and a portion after the advertisement);
generating metadata associated with the second portion of the first media content based on content of the second portion of the first media content ([0072]-[0073], i.e., data structures in the content source information may contain information indicative of an advertisement); 
providing the first media content and the metadata on a first broadcast channel to a media processor for presentation on a display ([0003]-[0006], [0022], [0046]-[0047], [0072]-[0074], Figs. 3-4, i.e., a media asset is provided to user television equipment including information indicative of an advertisement); 
obtaining second media content from the media content server ([0003]-[0006], [0150]-[0151], Fig. 8, 12); 
providing the second media content on a second broadcast channel to the media processor for presentation on the display… ([0003]-[0006], [0022], [0076]-[0077], [0079], [0082], Figs. 6-12); 
wherein the media processor presents the first portion of the first media content on the first broadcast channel, wherein the media processor terminates presentation of the first media content prior to presentation of the second portion of the first media content based on the metadata, wherein the media processor presents the second media content on the second broadcast channel, wherein the media processor terminates presentation of the second media content … wherein the media processor presents the third portion of the first media content on the first broadcast channel.” ([0003]-[0006], [0022], [0076]-[0077], [0079], [0082], Figs. 6-12, i.e., a second media asset is presented while an advertisement is displayed on the original media asset content source. The second media asset is switched back to the original media asset upon determining that the media asset’s content source no longer includes an advertisement).
Tang fails to explicitly disclose obtaining a targeted advertisement; and providing the targeted advertisement to the media processor, wherein the media processor presents the targeted advertisement.
Plotnick teaches the technique of obtaining a targeted advertisement; and providing the targeted advertisement to the media processor, wherein the media processor presents the targeted advertisement (Abstract, [0059], [0062], [0176]-[0177], [0191], Figs. 12B, 13A-C, i.e., an alternative targeted advertisement may be displayed before the next segment of the program when a viewer “commercial skips”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining a targeted advertisement; and providing the targeted advertisement to the media processor, wherein the media processor presents the targeted advertisement as taught by Plotnick, to improve the content navigation system of Tang for the predictable result of allowing advertisers to present advertisements even when viewers commercial skip. 
Regarding claim 5, Tang discloses “wherein the operations further comprise: obtaining user preferences regarding presentation of media content including the first media content.” ([0035], [0050], i.e., programming preferences, favorite channel).
Regarding claim 6, Tang fails to explicitly disclose “wherein the obtaining a targeted advertisement comprises: obtaining the targeted advertisement based on the user preferences.”
Plotnick teaches the technique of obtaining the targeted advertisement based on the user preferences ([0124], [0127], [0137], [0151], i.e., ads may be targeted based on viewer profiles or household preferences). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining the targeted advertisement based on the user preferences as taught by Plotnick, to improve the content navigation system of Tang for the predictable result of ensuring appropriate advertisements are provided to the relevant viewers ([0151]).
Regarding claim 9, Tang discloses “wherein the operations further comprise: providing, to a user, a list of the first media content and the second media content for viewing after termination of the second portion of the first media content; and receiving, from the user, a selection of a media content item to view.” ([0120], Fig. 9, i.e., when the advertisement in the originally accessed media asset ends, a prompt is provided to switch back or remain on the second media asset).
Regarding claim 11, Tang discloses “A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations ([0039], [0046], [0054], Figs. 3-4), the operations comprising: 
obtaining first media content from a media content server, the first media content including at least a first portion, a second portion, and a third portion ([0003]-[0006], [0022], [0054], [0068], [0072], i.e., a media asset is obtained from a media content sources, wherein the media asset includes a portion prior to an advertisement, an advertisement portion, and a portion after the advertisement); 
generating metadata associated with the second portion of the first media content, wherein the generating metadata is based on content of the second portion of the first media content ([0072]-[0073], i.e., data structures in the content source information may contain information indicative of an advertisement); 
providing the first media content and the metadata to a media processor for presentation to one or more users on a display ([0003]-[0006], [0022], [0046]-[0047], [0072]-[0074], Figs. 3-4, i.e., a media asset is provided to user television equipment including information indicative of an advertisement); 
obtaining second media content from the media content server ([0003]-[0006], [0150]-[0151], Fig. 8, 12); 
providing the second media content to the media processor for presentation to the one or more users on the display… ([0003]-[0006], [0022], [0076]-[0077], [0079], [0082], Figs. 6-12); 
wherein the media processor presents the first portion of the first media content, wherein the media processor terminates presentation of the first media content prior to presentation of the second portion of the first media content based on the metadata, wherein the media processor presents the second media content on the display, wherein the media processor terminates presentation of the second media content … wherein the media processor presents the third portion of the first media content.” ([0003]-[0006], [0022], [0076]-[0077], [0079], [0082], Figs. 6-12, i.e., a second media asset is presented while an advertisement is displayed on the original media asset content source. The second media asset is switched back to the original media asset upon determining that the media asset’s content source no longer includes an advertisement).
Tang fails to explicitly disclose obtaining a targeted advertisement; and providing the targeted advertisement to the media processor, wherein the media processor presents the targeted advertisement.
Plotnick teaches the technique of obtaining a targeted advertisement; and providing the targeted advertisement to the media processor, wherein the media processor presents the targeted advertisement (Abstract, [0059], [0062], [0176]-[0177], [0191], Figs. 12B, 13A-C, i.e., an alternative targeted advertisement may be displayed before the next segment of the program when a viewer “commercial skips”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining a targeted advertisement; and providing the targeted advertisement to the media processor, wherein the media processor presents the targeted advertisement as taught by Plotnick, to improve the content navigation system of Tang for the predictable result of allowing advertisers to present advertisements even when viewers commercial skip. 
Regarding claim 12, Tang discloses “wherein the providing the first media content and the metadata comprise providing the first media content and the metadata on a first broadcast channel to the media processor and wherein the providing the second media content comprises providing the second media content on a second broadcast channel to the media processor and wherein the media processor presents the third portion of the first media content on the first broadcast channel.” ([0003]-[0006], [0022], [0076]-[0077], [0079], [0082], Figs. 6-12, i.e., a second media asset is presented while an advertisement is displayed on the original media asset content source. The second media asset is switched back to the original media asset upon determining that the media asset’s content source no longer includes an advertisement).
Regarding claim 16, Tang discloses “A method, comprising: obtaining, by a processing system including a processor, first media content from a media content server, wherein the first media content comprises a first portion, a second portion, and a third portion ([0003]-[0006], [0022], [0054], [0068], [0072], i.e., a media asset is obtained from a media content sources, wherein the media asset includes a portion prior to an advertisement, an advertisement portion, and a portion after the advertisement);
generating metadata, by the processing system, the metadata associated with the second portion of the first media content based on content of the second portion of the first media content providing, by the processing system ([0072]-[0073], i.e., data structures in the content source information may contain information indicative of an advertisement), the first media content and the metadata on a first broadcast channel to a media processor for presentation on a display ([0003]-[0006], [0022], [0046]-[0047], [0072]-[0074], Figs. 3-4, i.e., a media asset is provided to user television equipment including information indicative of an advertisement); 
obtaining, by the processing system, second media content from the media content server  ([0003]-[0006], [0150]-[0151], Fig. 8, 12); 
providing, by the processing system, the second media content on a second broadcast channel to the media processor for presentation on the display; determining that the second media content was presented by the media processor … ([0003]-[0006], [0022], [0076]-[0077], [0079], [0082], Figs. 6-12); 
wherein the media processor presents the first portion of the first media content on the first broadcast channel, wherein the media processor terminates presentation of the first media content prior to presentation of the second portion of the first media content based on the metadata, wherein the media processor presents the second media content on the second broadcast channel, wherein the media processor terminates presentation of the second media content… wherein the media processor presents the third portion of the first media content on the first broadcast channel.” ([0003]-[0006], [0022], [0076]-[0077], [0079], [0082], Figs. 6-12, i.e., a second media asset is presented while an advertisement is displayed on the original media asset content source. The second media asset is switched back to the original media asset upon determining that the media asset’s content source no longer includes an advertisement).
Tang fails to explicitly disclose obtaining a targeted advertisement; and providing the targeted advertisement to the media processor responsive to the determining that the second media content was presented by the media processor, wherein the media processor presents the targeted advertisement.
Plotnick teaches the technique of obtaining a targeted advertisement; and providing the targeted advertisement to the media processor responsive to the determining that the second media content was presented by the media processor, wherein the media processor presents the targeted advertisement (Abstract, [0059], [0062], [0166], [0176]-[0177], [0191], [0218], Figs. 12B, 13A-C, 17, i.e., an alternative targeted advertisement may be displayed before the next segment of the program when a viewer uses trick play commands. For instance, an alternative advertisement may be presented in conjunction with the original advertisement when fast forwarding or pausing). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining a targeted advertisement; and providing the targeted advertisement to the media processor responsive to the determining that the second media content was presented by the media processor, wherein the media processor presents the targeted advertisement as taught by Plotnick, to improve the content navigation system of Tang for the predictable result of allowing advertisers to present advertisements even when viewers use trick play commands.

Claims 2-4, 7, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Plotnick, and in further view of Dimitrova et al. (US Pub. 2002/0147782), herein referenced as Dimitrova.
Regarding claim 2, the combination fails to disclose “wherein the generating metadata associated with the second portion of the first media content comprises: analyzing the second portion of the first media content; and determining that the second portion of the first media content includes a scene unsuitable for children.”
Dimitrova teaches the technique of analyzing the second portion of the first media content; and determining that the second portion of the first media content includes a scene unsuitable for children ([0016], [0028], [0046]-[0047], [0050]-[0051], [0059], Figs. 2-3, i.e., a classification module categorizing segments based on whether they are sensitive or non-sensitive using learned preferences). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of analyzing the second portion of the first media content; and determining that the second portion of the first media content includes a scene unsuitable for children as taught by Dimitrova, to improve the content navigation system of Tang for the predictable result of identifying and categorizing segments of media content for substitution.  
Regarding claim 3, the combination fails to disclose “wherein the analyzing the second portion of the first media content comprises: analyzing the second portion of the first media content with a machine learning application.”
Dimitrova teaches the technique of analyzing the second portion of the first media content with a machine learning application ([0016], [0025], [0028], [0030]-[0031], [0034], [0039], [0047], i.e., a parental control system in a learning mode receives input from a user to train the system. For example, the user can mark at least one of the audio, visual or textual parts as being objectionable. The multimedia program is broken down into audio, video, and transcript components so that sound effects, visual components and objects, and language can all be analyzed collectively to make a determination of whether offending material is being passed along in the multimedia program. The parental control system learns to automatically categorize and filter objectionable content).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of analyzing the second portion of the first media content with a machine learning application as taught by Dimitrova, to improve the content navigation system of Tang for the predictable result of identifying and categorizing segments of media content for substitution and automatically evaluating video ([0013]).  
Regarding claim 4, the combination fails to disclose “wherein the generating metadata associated with the second portion of the first media content comprises: generating metadata indicating that the second portion of the first media content includes a scene unsuitable for children.”
Dimitrova teaches the technique of generating metadata indicating that the second portion of the first media content includes a scene unsuitable for children ([0016], [0025], [0028], [0030]-[0031], [0034], [0039], [0047], i.e., a parental control system in a learning mode receives input from a user to train the system. For example, the user can mark at least one of the audio, visual or textual parts as being objectionable. The multimedia program is broken down into audio, video, and transcript components so that sound effects, visual components and objects, and language can all be analyzed collectively to make a determination of whether offending material is being passed along in the multimedia program. The parental control system learns to automatically categorize and filter objectionable content).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of generating metadata indicating that the second portion of the first media content includes a scene unsuitable for children as taught by Dimitrova, to improve the content navigation system of Tang for the predictable result of identifying and categorizing segments of media content for substitution and automatically evaluating video ([0013]).  
Regarding claim 7, the combination fails to disclose “wherein the operations further comprise: obtaining training media content; training a machine learning application according to the user preferences and the training media content; and analyzing the second portion of the first media content with the machine learning application.”
Dimitrova teaches the technique of obtaining training media content; training a machine learning application according to the user preferences and the training media content ([0013], [0025], [0028], Claim 12, i.e., the user can train the system based on user selections); and analyzing the second portion of the first media content with the machine learning application ([0016], [0025], [0028], [0030]-[0031], [0034], [0039], [0047]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining training media content; training a machine learning application according to the user preferences and the training media content; and analyzing the second portion of the first media content with the machine learning application as taught by Dimitrova, to improve the content navigation system of Tang for the predictable result of identifying and categorizing segments of media content for substitution and automatically evaluating video ([0013]).  
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2. 
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3. 
Regarding claim 15, Tang discloses “obtaining user preferences regarding presentation of media content including the first media content…” ([0035], [0050], i.e., programming preferences, favorite channel).
The combination fails to explicitly disclose obtaining training media content; training the machine learning application according to the user preferences and the training media content, forming a trained machine learning application; and analyzing the second portion of the first media content with the trained machine learning application.
Dimitrova teaches the technique of obtaining training media content; training a machine learning application according to the user preferences and the training media content ([0013], [0025], [0028], Claim 12, i.e., the user can train the system based on user selections); and analyzing the second portion of the first media content with the machine learning application ([0016], [0025], [0028], [0030]-[0031], [0034], [0039], [0047]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining training media content; training the machine learning application according to the user preferences and the training media content, forming a trained machine learning application; and analyzing the second portion of the first media content with the trained machine learning application. as taught by Dimitrova, to improve the content navigation system of Tang for the predictable result of identifying and categorizing segments of media content for substitution and automatically evaluating video ([0013]).  
Regarding claim 17, claim 17 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2. 
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3. 
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 15. 

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Plotnick, Dimitrova, and in further view of Agnihotri et al. (US Pub. 2010/0061709), referenced as Agnihotri.
Regarding claim 8, the combination fails to disclose “wherein the operations further comprise: receiving a user-generated content selection input, the user-generated content selection input indicating a user selection to present the second portion of the first media content; presenting the second portion of the first media content on the display, wherein the presenting the second portion of the first media content is responsive to the receiving the user-generated content selection input; and adding the second portion of the first media content to the training media content for the machine learning application.”
Dimitrova teaches the technique of adding the second portion of the first media content to the training media content for the machine learning application ([0013], [0025], [0028], [0045], Claim 12, i.e., the user can train the system based on user selections). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of adding the second portion of the first media content to the training media content for the machine learning application as taught by Dimitrova, to improve the content navigation system of Tang for the predictable result of automatically evaluating video ([0013]).
The combination still fails to disclose receiving a user-generated content selection input, the user-generated content selection input indicating a user selection to present the second portion of the first media content; presenting the second portion of the first media content on the display, wherein the presenting the second portion of the first media content is responsive to the receiving the user-generated content selection input.
Agnihotri teaches the technique of receiving a user-generated content selection input, the user-generated content selection input indicating a user selection to present the second portion of the first media content; presenting the second portion of the first media content on the display, wherein the presenting the second portion of the first media content is responsive to the receiving the user-generated content selection input ([0025]-[0028], [0042]-[0044], Fig. 8, i.e., a user can select skipped advertisements to view). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a user-generated content selection input, the user-generated content selection input indicating a user selection to present the second portion of the first media content; presenting the second portion of the first media content on the display, wherein the presenting the second portion of the first media content is responsive to the receiving the user-generated content selection input as taught by Agnihotri, to improve the content navigation system of Tang for the predictable result of providing the user the convenience of skipping and viewing advertisements at a later time.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Plotnick, and in further view of Agnihotri.
Regarding claim 10, the combination fails to disclose “wherein the operations further comprise: storing the second portion of the first media content in a digital video recorder (DVR); receiving a user-generated content retrieval input; obtaining the second portion of the first media content from the DVR in response to the user-generated content retrieval input; and providing the second portion of the first media content to the media processor for presentation of the second portion of the first media content on the display.”
Agnihotri teaches the technique of storing the second portion of the first media content in a digital video recorder (DVR); receiving a user-generated content retrieval input; obtaining the second portion of the first media content from the DVR in response to the user-generated content retrieval input; and providing the second portion of the first media content to the media processor for presentation of the second portion of the first media content on the display ([0025]-[0028], [0042]-[0044], Fig. 8, i.e., a PVR stores a plurality of commercial advertisements and presents an advertisement menu for skipped advertisements for the user to view).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of storing the second portion of the first media content in a digital video recorder (DVR); receiving a user-generated content retrieval input; obtaining the second portion of the first media content from the DVR in response to the user-generated content retrieval input; and providing the second portion of the first media content to the media processor for presentation of the second portion of the first media content on the display as taught by Agnihotri, to improve the content navigation system of Tang for the predictable result of providing the user the convenience of skipping and viewing advertisements at a later time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 18, 2022